United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3728
                       ___________________________

                              David William Giese

                                     Plaintiff - Appellant

                                        v.

                            United States of America

                                   Respondent - Appellee
                                 ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                   ____________

                        Submitted: November 19, 2020
                            Filed: July 13, 2021
                                [Unpublished]
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      In a motion to vacate his sentence under 28 U.S.C. § 2255, David Giese
argued that counsel was ineffective for failing to seek a downward departure at
sentencing for aberrant behavior. See U.S.S.G. § 5K2.20. After denying relief, the
district court1 granted a certificate of appealability.

       We conclude that this case is now moot because Giese has been released from
prison. A ruling here would not affect the supervised-release term he is currently
serving, nor are there any collateral consequences from leaving the district court’s
order in place. See U.S.S.G. § 5D1.2(a) & cmt. n.4 (recommending supervised-
release terms based on statutory factors and the crime’s classification, rather than
offense-level and criminal-history calculations under the Sentencing Guidelines);
see also Owen v. United States, 930 F.3d 989, 990 (8th Cir. 2019) (holding that
release will moot a § 2255 motion when the petitioner “challenge[s] only his term
of imprisonment” and not “the term of supervised release”). And, of course, no
remedy is available to shorten a term of imprisonment that Giese has already served.
See Owen, 930 F.3d at 990. We accordingly dismiss the appeal.
                        ______________________________




      1
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota.
                                    -2-